DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7 and 13 recite a method comprising: 
generating a fundamental illustrative model based on illustrative assets of a lesson that includes a plurality of learning objects; 
modifying the fundamental illustrative model to illustrate a first set of teaching assets of a first learning object of the plurality of learning objects to produce a first learning illustrative model; 
modifying the fundamental illustrative model to illustrate a second set of teaching assets of the first learning object to produce a second learning illustrative model; 
when enabled: 
modifying the fundamental illustrative model to illustrate a third set of teaching assets of a second learning object of the plurality of learning objects to produce a third learning illustrative model; and 

outputting at least the first and second learning illustrative models.
The limitations of generating a fundamental illustrative model, modifying the model to illustrate teaching assets of learning objects to produce learning illustrative models, and outputting the learning illustrative models, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by first and second computing entities in claim 1, a computing device with an interface, local memory, and processing module in claim 7, and memory with instructions that cause a processor to perform the claimed steps in claim 13, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computer language, “generating” in the context of this claim encompasses a user manually generating a model such as using a pen and paper. Similarly, the limitations of modifying and outputting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could mentally analyze the learning objects, and illustrate and output the teaching assets to produce the illustrative models, for example using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor or generic computing entity to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-6, 8-12 and 14-20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite additional abstract details of outputting illustrative models in a manner that could be performed by a person using a pen and paper (e.g. outputting models based on a condition, generating multi-dimensional models, providing a knowledge assessment, and determining a perspective for generating the model), and are therefore not sufficient to direct the claimed invention to significantly more. 

3.	Claims 13-18 are also rejected because the claims are directed to non-statutory subject matter. Claim 13 recites a computer readable memory comprising first and second memory elements. According to Applicant’s specification, for example at Par. 96, a memory section may comprise “e.g., a computer readable memory, a non-transitory computer readable storage medium, a non-transitory computer readable memory organized into a first memory element…”
Therefore, although the specification recites the memory sections may comprise a non-transitory medium, the claimed computer readable memory may also encompass transitory storage media such as carrier waves, since the specification does not explicitly define the “computer readable memory”. Transitory storage media such as carrier waves do not fall under one of the four statutory categories of invention (i.e. process, machine, manufacture, composition of matter). Therefore the claim in the broadest reasonable interpretation is not directed to statutory subject matter. Dependent claims 14-18 inherit the deficiencies of parent claim 13 through their dependencies and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampotang et al. (US 2003/0233049 A1).
	Regarding claims 1-3, 7-9 and 13-15, Lampotang discloses a method for utilizing a multi-disciplined learning tool regarding a topic, the method comprises: 
generating, by a computing entity (Par. 54), a fundamental illustrative model (e.g. an anesthesia machine model 100 – see Fig. 1) based on illustrative assets of a lesson (system and components are used for educational simulation - Par. 53) that includes a plurality of learning objects (learning objects can include for example supply lines, tanks, valves, meters, and simulated visualizations of gas molecules and breathing cycles – see for ex. Par’s. 35, 37, 44-45, 48); 
modifying, by the computing entity, the fundamental illustrative model to illustrate a first set of teaching assets of a first learning object of the plurality of learning objects to produce a first learning illustrative model (e.g. flow model 410 – Par. 49); 
modifying, by the computing entity, the fundamental illustrative model to illustrate a second set of teaching assets of the first learning object to produce a second learning illustrative model (e.g. lung compliance and resistance model 420); 
when enabled: 
modifying, by the computing entity, the fundamental illustrative model to illustrate a third set of teaching assets of a second learning object of the plurality of learning objects to produce a third learning illustrative model; and modifying, by the computing entity, the fundamental illustrative model to illustrate a fourth set of teaching assets of the second learning object to produce a fourth learning illustrative model (see for ex. Par. 47, Fig. 3 – at least third 
outputting, by the computing entity, at least the first and second learning illustrative models to a second computing entity (via GUI – Par. 45) (as per claims 1, 7 and 13)
	outputting, by the computing entity, the third and fourth learning illustrative models to the second computing entity (Par. 47; Fig. 3) (as per claims 2, 8 and 14) and
	indicating to produce the third learning illustrative model when detecting an advancement indicator (a toggle input) from the second computing entity (Par’s. 46-47) (as per claims 3, 9 and 15).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lampotang et al. (US 2003/0233049 A1) in view of Woods et al. (US 2019/0259294 A1).

identifying first and second illustrative assets of the illustrative assets; 
generating a first multi-dimensional representation (interpreted as at least a three-dimensional representation) of the first illustrative asset;
generating a second multi-dimensional representation of the second illustrative asset; and 
integrating the first multi-dimensional representation of the first illustrative asset and the second multi-dimensional representation of the second illustrative asset to produce the fundamental illustrative model (as per claims 4, 10 and 16), and
the modifying the fundamental illustrative model to illustrate the first set of teaching assets of the first learning object to produce the first learning illustrative model comprises one or more of: 
identifying a first descriptive asset of the first learning object as part of the first set of teaching assets; 
identifying a first knowledge assessment asset of the first learning object as part of the first set of teaching assets; 
generating a multi-dimensional representation of the first set of teaching assets; and 
integrating the multi-dimensional representation of the first set of teaching assets and the fundamental illustrative model to produce the first learning illustrative model (as per claims 5, 11 and 17).
However, Woods discloses a similar system for interactive delivery of medical education instruction including visualization of human anatomy (see abstract), that generating multi-. 

9.	Claim 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lampotang et al. (US 2003/0233049 A1) in view of Woods et al. (US 2019/0259294 A1), and further in  view of Silverglate et al. (US 2014/0287395 A1).
	Regarding claims 6, 12 and 18, the combination of Lampotang and Woods does not appear to explicitly disclose the integrating the multi-dimensional representation of the first set of teaching assets and the fundamental illustrative model to produce the first learning illustrative model further comprises: determining a learner perspective; and 
modifying the first learning illustrative model based on the learner perspective. 
However, discloses that the concept and advantages of providing three dimensional rendering of medical images in accordance with a user’s perspective in a medical skills training system were well known to those of ordinary skill in the art before the effective filing date of the invention (see abstract, Par. 41). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Lampotang and Woods by providing the representation according to a determined learner perspective, as taught 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715